Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 8, 9, 11, 12, 40, 41, 79 and 80, drawn to a network node that determines a timing value after instructing a wireless device to stop transmission in a second cell and start a new transmission in a first cell.
Group II, claim(s) 25, 27, 28, 31, 38, 39, 64, 65, 81 and 82, drawn to a wireless device that switches cell for transmission after a time period.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a first carrier with a first cell that is part of a first cell group and a second carrier with a second cell that is part of a second cell group different from the first cell group”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Uchino (US 2017/0303182, also referred to as document D1 from hereon).  
	1.1 It is considered that the following three separated inventions or group of inventions are claimed in the present application: 
Group | (claims 1 to 12, 40 to 51) relates to (F1) a network node configured to provide a first cell on a first carrier and to communicate with a wireless device, (F2) the first cell being part of a first cell group, (F3) the network node comprising processing circuitry configured to receive a transmission from a wireless device after a time period following a switching of a transmission from a second cell being part of a second cell group, (F4) the first cell group being different from the second cell group; and (F5) determine a timing value corresponding to the time period, the time value being associated at least in part with the second cell group according to the subject-matter of independent claim 1.
Group II (claims 25 to 39, 64 to 78) relates to (F8) a wireless device configured to communicate on a first carrier (F2) with a first cell that is part of a first cell group and on a second carrier (F4) with a second cell that is part of a second cell group different from the first cell group, (F9) the wireless device comprising processing circuitry configured to determine a timing value, (F10) the timing value being associated with the first cell and second cell; (F11) stop a first transmission in the first cell on the first carrier; (F12) and switch to perform a second transmission in a second cell on the second carrier after a time period corresponding to the timing value according to the subject-matter of independent claim 25.

(C1) A first cell operating on a first carrier wherein the first cell is part of a first cell group (see in particular paragraphs [0006]-[0007]; [0017]-[0018]; [0048] disclosing a Master eNB, MeNB, shown in Figure 4, and that is considered generating a first cell operating on a first carrier. Moreover paragraph [0007] discloses that in dual connectivity, DC, a cell group including the cells under the Master eNB, MeNB, is referred to as Master Cell Group, MCG, that is considered a first cell group. Furthermore paragraph [0017] discloses that the Master eNB, MeNB, operates on a first component carrier, CC1, of a cell in the Master Cell Group, MCG).
(C2) a second cell operating on a second carrier wherein the second cell is part of a second cell group (see in particular paragraphs [0006]-[0007]; [0048] disclosing a Secondary eNB, SeNB, shown in Figure 4, and that is considered generating a second cell operating on a second carrier. Moreover paragraph [0007] discloses that in dual connectivity, DC, a cell group including the cells under the Secondary eNB, SeNB, is referred to as Secondary Cell Group, SCG, that is considered a second cell group. Furthermore paragraph [0017] discloses that the Secondary eNB, SeNB, operates on a second component carrier, CC2, of a cell in the Secondary Cell Group, SCG).
(C3) the first cell group being different from the second cell group (see in particular paragraphs [0017]-[0018] and Figure 3 showing an example of asynchronous Dual Connectivity, DC, where the first component carrier, CC1, is the component carrier, CC, of the cell in the Master Cell Group, MCG, and the second component carrier, CC2, is the component carrier, CC, of the cell in the Secondary Cell Group, SCG, and where the timing of the Master Cell Group, MCG, is different from the timing of the Secondary Cell Group, SCG, as shown in Figure 4 so that the first cell group is considered to be different from the second cell group). 

(C4) a wireless device configured to communicate on the first carrier with the first cell and on the second carrier with the second cell (see in particular paragraphs [0006]-[0007]; [0048]; [0054] disclosing that the user equipment, UE, that is considered a wireless device, is capable of establishing dual connectivity, DC, with both the Master eNB, MeNB, that is considered generating a first cell operating on a first component carrier, CC1, and the Secondary eNB, SeNB, that is considered generating a second cell operating on a second component carrier, CC2, as also shown in Figure 4). 

(C5) the wireless device is configured to switch from transmission on the first carrier of the first cell to transmission on the second carrier of the second cell (see in particular paragraphs [0011]; [0056]-[0057] disclosing that the user equipment, UE, that is considered a wireless device, switches its uplink, UL, transmission from the first component carrier, CC1, in the Master Cell Group, MCG, under the Master eNB, MeNB, to the second component carrier, CC2, in the Secondary Cell Group, SCG, under the Secondary eNB, SeNB, by using as a reference a timing of a transient period in a cell included in a specific Cell Group, CG). 

(C6) a timing value associated with the second cell (see in particular paragraphs [0064]; [0075] and Figure 8B disclosing that the user equipment, UE, that is considered a wireless device, uses as timing reference for switching the uplink, UL, transmission the timing of a cell belonging to the Secondary Cell Group, SCG, that is considered a timing value associated with the second cell). 

As a consequence, the above mentioned features, which represent the only common features between the two groups of inventions, are not new in view of the disclosure of document D1. Hence it is considered that the following separate inventions or group of inventions are not so linked as to form a single general inventive concept (Rule 13.1 PCT).


The technical effect of the potential technical features of the first group is that the network node is capable of determining a timing value for a wireless device operating on a first cell generated by the same network node.
Hence the objective technical problem solved by this group can be regarded as how a network node can determine a timing value for a wireless device operating on a first cell generated by the same network node.
1.4 With reference to the prior art D1, the Group II yields the potential technical features "...(F9) the wireless device comprising processing circuitry configured to determine a timing value, (F10) the timing value being associated with the first cell and second cell...".
The technical effect of the potential technical features of the third group is that the wireless device is capable of determining a timing value for operating on a second cell. Hence the objective technical problem solved by this group can be regarded as how a wireless device can determine a timing value for operating on a second cell.

During a telephone conversation with Alan Weisberg (Reg. No. 43,982) on 01/07/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 25, 27, 28, 31, 38, 39, 64, 65, 81 and 82.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 2, 8, 9, 11, 12, 40, 41, 79 and 80 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 31 and 82 objected to because of the following informalities:  grammatical error.  Appropriate correction is required.
Claims 31 and 82, “an error due to one or reception and transmission” appears to be a typographical error that is supposed to be “an error due to one of reception and reception”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 27, 28, 31, 38, 39, 64, 65, 81 and 82 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchino (US 2017/0303182).
	Uchino discloses the following features.
	Regarding claim 25, a method performed by a wireless device (see UE in Fig. 12) configured to communicate on a first carrier with a first cell that is part of a first cell group and on a second carrier with a second cell that is part of a second cell group different from the first cell group (see CC#1 of PCell that belongs to a master cell group and CC#2 of SCell that belongs to a secondary cell group in Fig. 13 and paragraph [0103]), the method comprising:

	receiving a message from the first cell (see message received in step S301 in Fig. 9),
	stopping a first transmission in the first cell on the first carrier (see Fig. 13, wherein the UE transmits on CC#1 up to subframe B); and
	switching to perform a second transmission in a second cell on the second carrier (see transmission being switched onto CC#2 at subframe C in Fig. 13) after a time period corresponding to the timing value (see time period #0 that starts at timing B in Fig. 13), in response to the message from the first cell (see step S302 in Fig. 9, wherein the UE performs the transmission CC switching according to message received in step S301).

	Regarding claim 27, wherein the message includes an indication to apply at least a portion of a delay in transmission to at least one of an uplink transmission in the first cell and an uplink transmission in the second cell (see Fig. 13 wherein transmission is delayed for the length of subframe #0), the delay corresponding to the timing value (see Fig. 13, wherein transmission is delayed for the length of subframe#0 starting at time point B).


	Regarding claim 28, determining whether a predefined rule is met, the stopping of the first transmission in the first cell and the performing of the second transmission in the second cell being in response to the predefined rule being met,
	wherein the predefined rule is based on one of a numerology of a signal and predefined time period (see Fig. 9, step S301 and paragraph [0086]-[0087], during which the transient period is defined, and as shown in Fig. 13, upon reaching the defined time period of subframe #0, the stopping of transmission at CC#1 and the performing of the transmission at CC#2 occurs).

	Regarding claim 31, wherein the timing value is based at least in part on one or more of: 
	a timing advance of the second cell group and a timing advance of the first cell group;
	a RF switching time of the wireless device (see Fig. 13, wherein the time point B indicates a timing at which the RF of transmission using CC#1 is to be switched off and the transmission RF is to be switched to CC#2 after the transient period);
	an error due to one or reception and transmission at the wireless device; and
	an autonomous timing adjustment delay of the wireless device.

	Regarding claim 38, wherein the first cell and the second cell are provided by a network node (see MeNB with an extension RRE in Fig. 12 that provides the PCell and the SCell).

	Regarding claim 39, wherein the first cell is associated with a first RAT and the second cell is associated with a second RAT different from the first RAT (see LTE and 5G in Fig. 13).

	Regarding claim 64, a wireless device configured to communicate on a first carrier with a first cell that is part of a first cell group and on a second carrier with a second cell that is part of a second cell group different from the first cell group (see CC#1 of PCell that belongs to a master cell group and CC#2 of SCell that belongs to a secondary cell group in Fig. 13 and paragraph [0103]), the wireless device comprising:
	processing circuitry configured to:	
determine a timing value, the timing value being associated with the first cell and second cell (see Fig. 8A and 8B and paragraph [0072] or [0075], wherein the UE performs UL transmission via the CCs and use either the cell which belongs to the MCG(PCell) or the SCG(PSCell) as a timing reference and starts the transient period at a timing B in Fig. 13 that is associated with timing of the CC#1(PCell) or CC#2(PSCell)); 
receive a message from the first cell (see message received in step S301 in Fig. 9),
stop a first transmission in the first cell on the first carrier (see Fig. 13, wherein the UE transmits on CC#1 up to subframe B); and
switch to perform a second transmission in a second cell on the second carrier (see transmission being switched onto CC#2 at subframe C in Fig. 13) 

	Regarding claim 65, wherein the message includes an indication to apply at least a portion of a delay in transmission to at least one of an uplink transmission in the first cell and an uplink transmission in the second cell (see Fig. 13 wherein transmission is delayed for the length of subframe #0), the delay corresponding to the timing value (see Fig. 13, wherein transmission is delayed for the length of subframe#0 starting at time point B).

	Regarding claim 81, determine whether a predefined rule is met, the stopping of the first transmission in the first cell and the performing of the second transmission in the second cell being in response to the predefined rule being met,
	wherein the predefined rule is based on one of a numerology of a signal and predefined time period (see Fig. 9, step S301 and paragraph [0086]-[0087], during which the transient period is defined, and as shown in Fig. 13, upon reaching the defined time period of subframe #0, the stopping of transmission at CC#1 and the performing of the transmission at CC#2 occurs).

	Regarding claim 82, wherein the timing value is based at least in part on one or more of: 

	a RF switching time of the wireless device (see Fig. 13, wherein the time point B indicates a timing at which the RF of transmission using CC#1 is to be switched off and the transmission RF is to be switched to CC#2 after the transient period);
	an error due to one or reception and transmission at the wireless device; and
	an autonomous timing adjustment delay of the wireless device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 2015/0146684) discloses a handover procedure based on timing difference between the source cell and target cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473